Citation Nr: 0119566	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  96-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
otitis media with a history of bilateral tympanic membrane 
perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970 and from July 1971 to May 1978.  His appeal 
comes before the Board of Veterans' Appeals (Board) from an 
October 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded this case in April 1998 for a record 
search, and it remanded the case again in September 1999 for 
a VA examination to be performed.  That examination was 
performed, and the case is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's otitis media with a history of bilateral 
tympanic membrane perforation is not currently manifesting 
suppuration, or with aural polyps, and he has Level I hearing 
bilaterally.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
otitis media with a history of bilateral tympanic membrane 
perforation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.87 (2000); 
Diagnostic Code 6201; the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

As stated above, this case has been remanded twice by the 
Board.  Applicable records regarding the claim have been 
obtained by the VA, and the veteran has been afforded a VA 
examination in connection with the claim.  A report of that 
examination is of record.  Furthermore, the veteran was 
informed of the elements required for his claim to be granted 
by a statement of the case in February 1996 and supplemental 
statements of the case in February 1999, April 2000, and 
January 2001.  In light of these considerations, the Board 
concludes that the Act has been met in the present case.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
ratings is to be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

The veteran established service connection for otitis media 
in October 1995.  He currently is evaluated at zero percent 
(noncompensable) under Code 6201.  That Code provides that 
chronic nonsuppurative otitis media with effusion (serous 
otitis media) should be rated under hearing impairment.  At 
this point, the Board notes that the Code for hearing 
impairment was updated, effective June 10, 1999.  See 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).  When a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See 38 U.S.C.A. § 5110(g).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from 
June 10, 1999, under both the old criteria in the VA Schedule 
for Rating Disabilities and the current regulations in order 
to ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.

The new regulations were not in effect when the October 1995 
rating decision was made, and the RO has not considered the 
new regulations.  Also, the veteran has not been given notice 
of the new regulations.  However, it is not necessary to 
remand this claim because he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
pure tone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  The Board 
observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  In this case, 
neither rating criterion can be more favorable to the 
veteran's claim because they are identical.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (1998); 38 C.F.R. § 4.85(b) and (e), as amended by 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

At a VA examination in May 1995, the veteran indicated that 
he had sustained numerous infections in his left ear since 
his active duty.  He denied ear drainage and familial 
deafness.  The examination report reflects the following 
scores:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10

15
LEFT
35
40
30
55
55

There was no score reflected at the 3000 Hertz level on the 
examination report.  However, the examiner indicated that the 
results were consistent with middle ear pathology 
bilaterally.  Overall, the report showed a mild-to-moderate 
conductive hearing loss.  

An examiner in September 2000 interpreted the May 1995 
results as showing "essentially normal hearing."  The 
veteran at the examination reported tinnitus in his left ear.  
According to the report, as of September 2000, the veteran 
had speech recognition scores on the CNC Maryland word test 
of 100 percent in each ear.  The examiner indicated that 
these scores were within normal limits.  The veteran's 
specific pure tone results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
55
40
25
50
50

The veteran had an average pure tone score of 19 in the right 
ear and 41 in the left ear.  The ears were both dry and clean 
in appearance.  Another report shows that the veteran was 
diagnosed with left tympanic membrane perforation.  He said 
that there was no pain or pruritus, although the ears were 
apparently sore from the frequent current evaluations.

Based on these reports, the Board has determined that the 
veteran has Level I hearing bilaterally.  As stated above, 
the veteran had speech discrimination scores of 100 percent 
in each ear, and although there were some hearing loss in 
both ears, as reflected by the pure tone scores, there is 
insufficient hearing loss to categorize the veteran as more 
impaired than Level I.  The applicable Diagnostic Code refers 
the evaluator to rate the veteran's level of disability on 
the loss of hearing.  Because this veteran has Level I 
hearing acuity, there will be no increased (compensable) 
evaluation for the otitis media.  The Board is cognizant that 
the veteran has some loss of hearing and in the left ear 
there was a pure tone average of 41, but there is not enough 
loss of hearing for a compensable evaluation because there is 
Level I hearing loss bilaterally in spite of the pure tone 
threshold scores.  In light of this factor, the claim for a 
compensable evaluation must be denied.  Although there is 
service connection for otitis media, there is no evidence to 
show that there is a compensable evaluation.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's ear disability.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim. See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).



ORDER

The claim of entitlement to an increased (compensable) 
evaluation for otitis media with a history of bilateral 
tympanic membrane perforation is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

